Title: To James Madison from William Savage, 29 October 1801
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica Octor. 29th. 1801
					
					I had the Honour to address you the 9th. Instant since which Admiral Montigue has returned into port & taken the Command of the 

Squadron here.
					I did myself the pleasure to wait on him a few days since & was very politely received.  He express’d himself disposed to liberate all 

Americans that can be fairly proved as such.  I have good reason to beleive he never will raise unnecessary obsticles.  The great difficulty is to 

distinguish English & Americans.  I plainly discover in him a disposition to be on good terms with all sides, therefore anticipate more Success 

in obtaining the liberation of American Seamen than heretofore.
					While with the Admiral He produced a Case a true copy of which accompanys this.  You will perceive it has been laid before the 

Kings Attorney General who has given his opinion.  I am confident had any people belonging to the Schooner Orange been here they would 

have undergone an examination.  The Schooner has been here & sailed for the North side of the Island & probably ’ere this, is arrived at 

Washington.
					While with the Admiral He express’d a wish that I would examine William Hammond & if I was satisfy’d that He was native of the 

United States He was to be liberated.  If not He was to be returned on board the Flag Ship.  This I agreed to.  He was yesterday sent to my 

office when I examined him, and am Satisfied He is a Native of the town of New port Rhoad Island & accordingly detained him & have put him 

on board the Ship Louisa Caleb Green Master bound for Baltimore who will amuse him for a few days after he arrives at Baltimore, to 

whom you will please make application in the Event the president should think proper to investigate the Case.
					I trust before the year closes I shall hear from you on the Subject of a part of my letter of 11th. April last to the address of Mr. 

Marshall.
					I have enclosed a list of a few Seamen that have been discharged from the Navy since my last & of others Imprest.  I have the 

Honour to be with great Respect Your Most Ob H Ser
					
						Wm. Savage
						Agent for US of America
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
